                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4       LEON LEE MEYERS,                                  Case No. 11-cv-05327-TEH1 (JD)
                                                        Petitioner,
                                   5
                                                                                             ORDER DENYING SIXTH AND
                                                v.                                           SEVENTH MOTIONS FOR
                                   6
                                                                                             RELIEF FROM JUDGMENT AND
                                   7       ANTHONY HEDGPETH,                                 PRESCREENING ORDER
                                                        Respondent.                          Re: Dkt. Nos. 114, 115
                                   8

                                   9           Petitioner Leon Meyers, a state prisoner, filed a pro se petition for a writ of habeas corpus

                                  10   that was denied on the merits on March 31, 2015. Petitioner previously filed five motions for

                                  11   relief from a judgment pursuant to Fed. R. Civ. P. 60(b) that the Court denied. Docket Nos. 94,

                                  12   96, 103, 105, 112. Petitioner has now filed a sixth and seventh motion pursuant to Fed. R. Civ. P.
Northern District of California
 United States District Court




                                  13   60(b). The motions (Docket Nos. 114, 115) are denied for the same reasons as the prior motions.

                                  14   The Court notes that petitioner’s appeal to the Ninth Circuit of the habeas order was denied.

                                  15   Petitioner also appealed one of the denials of a motion for relief from a judgment which was also

                                  16   denied by the Ninth Circuit.

                                  17           In light of petitioner’s multiple abusive filings, no further filings relating to the habeas

                                  18   order will be accepted unless pre-screened and pre-approved by the Court. Petitioner is advised

                                  19   that proposed filings which simply repeat the previously rejected challenges to the order will be

                                  20   summarily denied filing permission.

                                  21           IT IS SO ORDERED.

                                  22   Dated: January 31, 2019

                                  23
                                                                                                      JAMES DONATO
                                  24                                                                  United States District Judge
                                  25

                                  26
                                  27   1
                                         The matter was originally before the Honorable Judge Thelton E. Henderson, who has since
                                  28   retired. It is now before this Court for the limited purpose of ruling on petitioner’s post
                                       judgment motions.
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        LEON LEE MEYERS,
                                   4                                                          Case No. 11-cv-05327-TEH (JD)
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ANTHONY HEDGPETH,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 31, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Leon Lee Meyers ID: #:AB7261
                                       Solano State Prison
                                  18   P.O. Box 4000, Bldg. A4-139Up
                                       Vacaville, CA 95696
                                  19

                                  20

                                  21   Dated: January 31, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
